DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-4 and 16, in the reply filed on 5/11/2022 is acknowledged.  The traversal is on the grounds that all of the Species have closed enough characteristics that it should be possible to search the prior art and examine all the species simultaneously. This is not found persuasive because, contrary to applicant’s belief, the differences between disclosed species are such that each species would require a different search. For example, the search for the circular tubular photovoltaic modules (Species D) and triangular tube photovoltaic modules (Species E) would not be found in a search for the rectangular strip shaped photovoltaic modules of Species A.
The requirement is still deemed proper and is therefore made FINAL.

Applicant indicated that claims 1, 2, 4, and 14-19 correspond to the elected species. However, claims 14 and 15 depend from claim 13 which is withdrawn and are therefore also withdrawn. Further, claims 17-19 include limitations to an electric motor and drive shaft and are therefore directed to withdrawn Species K (Figures 55-58) or L (Figures 59-62). Examiner has additionally determined that claim 3 is encompassed by the elected Species A and is therefore being examined on the merits along with the elected species. Thus, claims 1-4 and 16 have been examined as drawn to the elected species and claims 5-15 and 17-19 are withdrawn.

Claims 5-15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “A multilayer photovoltaic panel with increased solar radiation energy to electric energy conversion surface in which elements converting the energy are constructed based on photovoltaic modules, the photovoltaic modules comprising:”. It is unclear what the “increased” is referring to. Increased compared to what? For the purpose of this Office Action, “increased” will not be treated as part of the claim.
Claim 1 further contains the limitations “a lattice subassembly (1, 16, 23, 34, or 39) or at least one the chamber subassembly (44, 49, 54', or 60'), 
wherein the component photovoltaic modules (6 and 7) or (18 and 20) or (24 and 30) or (35) or (40) or (45) or (50) or (54) or (60) are connected inseparably with a photovoltaic layer (3) or (11) of a perforated support plate (2) or (17)”.  
	First, the numbers in the claim make it unclear what is being referred to and should be removed for clarity. Second, “at least one the chamber subassembly” is unclear. For the purpose of this Office Action, this limitation will be treated as “at least one chamber subassembly”. Third, “the component photovoltaic modules” does not have clear antecedent basis and will be treated as reading “the photovoltaic modules”.  


	Claims 2-4 and 16 are rejected as being dependent on a rejected base claim and including all of the limitations thereof.

	Claim 2 contains the limitation “wherein the perforated support plate (2) is a plate-shaped stiffening element (14) provided with the photovoltaic layer (3)”. The numbers in the claim make it unclear what is being referred to and should be removed for clarity. 

 	Claim 3 contains the limitation “wherein the perforated support plate (17) is a plate-shaped stiffening element (14), both of the two surfaces of which are provided with photovoltaic layers (11)”.  First, the numbers in the claim make it unclear what is being referred to and should be removed for clarity. Second, “both of the two surfaces of which are provided with photovoltaic layers” does not have proper and clear antecedent basis. Two surfaces of the support plate have not been set forth. Further, it is unclear if the photovoltaic layers in claim 3 include or are in addition to the photovoltaic layer set forth in claim 1. For the purpose of this Office Action, claim 3 will be treated as if it reads “wherein the perforated support plate is a plate-shaped stiffening element, two surfaces of which are provided with photovoltaic layers”. 

	Claim 4 contains the limitations “wherein the lattice subassembly (1) comprises rectangular strip-shaped bearing photovoltaic modules (6) and analogous flat transverse photovoltaic modules (7), composed of plate-shaped stiffening elements (10) both of the two outer surfaces of which are provided with photovoltaic layers (11), whereas the photovoltaic modules (6 and 7) are arranged perpendicularly relative to each other and connected with each other by a push-on method with the use of slit-shaped recesses (9) 3US Application No.Docket No. 1141.013 PRELIMINARY AMENDMENTprovided on their longer upper sides, so that both lower and upper surfaces of these strip-shaped photovoltaic modules (6 and 7) are flush with one another, while the slit- shaped recesses (9) of both of the two types of the modules have width (s) adapted to thickness (g) of these strip-shaped modules”.
First, the numbers in the claim make it unclear what is being referred to and should be removed for clarity. Second, it is unclear if the photovoltaic modules in claim 4 are the same or are in addition to the photovoltaic modules set forth in claim 1. Third, “bearing” should be removed since it is unclear what is “bearing” the photovoltaic modules. Fourth, “both of the two outer surfaces of which are provided with photovoltaic layers” is unclear. Two outer surfaces have not been set forth and it is also unclear if the photovoltaic layers include the photovoltaic layer set forth in claim 1 or are in addition to the photovoltaic layer set forth in claim 1. Fifth, what is required by analogous? Sixth, “their longer upper sides” does not have antecedent basis and it is unclear what is being referred to. Seventh, the limitation “while the slit- shaped recesses of both of the two types of the modules have width (s) adapted to thickness (g) of these strip-shaped modules” is unclear. Two types of modules have not been set forth. What is required by a “type” of module? Further, what is required by a width adapted to a thickness of the modules?
	Appropriate correction and clarification is required.
 

	Claim 16 contains the limitation “wherein the photovoltaic layers (3) or (11) are perovskite layers or DSSCs or QD cells or OPV cells”. First, the numbers in the claim make it unclear as discussed above with respect to claims 1-4. Second, “the photovoltaic layers” does not have proper antecedent basis. Claim 1, from which claim 16 depends, sets forth “a photovoltaic layer”. It is unclear if one photovoltaic layer is required or a plurality of layers. Appropriate clarification and correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisharodi (US 2015/0325734).

Regarding claim 1, Pisharodi discloses a multilayer photovoltaic panel in Figure 5 with a solar radiation energy to electric energy conversion surface in which elements converting the energy are constructed based on photovoltaic modules (abstract and [56]), the photovoltaic modules comprising:
	a lattice subassembly or at least one chamber subassembly (The housing 30 in Figure 5 reads on a chamber subassembly, [56]-[57]),
	wherein the photovoltaic modules (10 in second layer) are connected inseparably with a photovoltaic layer (40a, [52]) of a perforated support plate (connecting plates 26) (photovoltaic modules 10 are in the second layer and the photovoltaic layer with support plate is in the first layer which are connected inseparably by housing walls 360, [56]-[57] and Figure 5).
Regarding claim 2, Pisharodi discloses all of the claim limitations as set forth above. Pisharodi additionally discloses that the perforated support plate (connecting plate 26) is a plate-shaped stiffening element ([56]-[57] and Figure 5) provided with the photovoltaic layer (40a) (Figures 4 and 5 and [53]).

Regarding claim 3, Pisharodi discloses all of the claim limitations as set forth above. Pisharodi additionally discloses that the perforated support plate (connecting plate 26) is a plate-shaped stiffening element ([56]-[57] and Figure 5), two surfaces of which are provided with photovoltaic layers (top and bottom cells 40a, 40b) (Figures 4 and 5, [53]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pisharodi (US 2015/0325734), as applied to claim 1 above, in view of Vaid et al. (US 2010/0037935).
Regarding claim 16, Pisharodi discloses all of the claim limitations as set forth above. Pisharodi does not disclose that the photovoltaic layer is a perovskite layer or DSSC or QD cell or OPV cell.
	Vaid discloses a solar cell module in Figure 1 and discloses that the solar cells (310) may be made from, e.g., silicon, cadmium telluride, CIGS (copper indium gallium diselenide ), CIS ( chalcopyrite films of copper indium selenide (CuInSe2)), gallium arsenide (e.g., GaAs multijunctions), light absorbing dyes (e.g., ruthenium metalorganic dye), or organic semiconductors (e.g., polyphenylene vinylene, copper phthalocyanine or carbon fullerenes) ([54]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the photovoltaic layer of Pisharodi with a DSSC or OPV cell, as taught by Vaid, because DSSC and OPV cells were well known in the art at the time the invention was filed and one having ordinary skill in the art would have a reasonable expectation of success when doing so.



Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726